                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                     NORTHERN DIVISION at ASHLAND                            1.}   ASHLAND
                                                                          RCBERT R. CARR
                                                                      CLERK U.S. l)lSTRICT COURT
 JOHN L. SMITH,                           )
                                          )
       Petitioner,                        )        Civil No. 0:19-009-HRW
                                          )
 v.                                       )
                                          )
 J.C. STREEVAL, Warden,                   )     MEMORANDUM OPINION
                                          )         AND ORDER
       Respondent.                        )
                                          )

                               *** *** *** ***
      John L. Smith is an inmate at the Federal Correctional Institution in Ashland,

Kentucky. Proceeding without a lawyer, Smith filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. [D. E. No. 1]. For the reasons set forth below,

the Court will deny Smith's petition without prejudice.

      In 2004, Smith was convicted of multiple federal crimes, including but not

limited to conspiracy to possess with the intent to distribute cocaine, money

laundering, attempted tax evasion, and filing a false income tax return. See United

States v. John L. Smith, No. 1:03-cr-133 (N.D. Ill. 2004 ).    The trial court then

sentenced Smith to 292 months in prison, but it later reduced his sentence to 235

months in prison. See id at D. E. Nos. 142, 178. Smith is currently projected to be




                                         1
released from federal prison on November 21, 2021. See Bureau of Prisons (BOP)

Inmate Locator, https://www.bop.gov/inmateloc/ (last visited January 30, 2019).

      Smith has now filed a § 2241 petition with this Court. In that submission,

Smith claims that, pursuant to the First Step Act of2018, he is entitled to "immediate

release to direct home confinement per the Elderly Home Detention Program that

became effective on Jan. 1, 2019." [D. E. No. 1at6]. Smith asks this Court to order

that he be "immediately released to direct home confinement" because he "meets or

exceeds all criteria and requirements of the newly-enacted First Step Act." [Id. at 8].

      The Court has conducted an initial screening of Smith's petition pursuant to

28 U.S.C. § 2243 and concludes that his request for relief must be denied without

prejudice. That is because the United States Court of Appeals for the Sixth Circuit

has made it clear that "federal prisoners must exhaust their administrative remedies

prior to filing a habeas petition under § 2241."         Fazzini v. Northeast Ohio

Correctional Center, 473 F.3d 229, 231 (6th Cir. 2006). Here, Smith acknowledges

that he did not fully exhaust his administrative remedies before filing his petition.

And while Smith claims that exhaustion would have been futile and cause him

prejudice, he does not adequately explain why that would be the case. In fact,

through the exhaustion process, the BOP can fully address Smith's claim and

determine whether he is entitled to some sort of relief. Ultimately, ifthe BOP denies

Smith's request for relief, he may file a § 2241 petition and, at that point, the Court
                                          2
can review his claim with the benefit of a full administrative record. See Kenney v.

Ormond, No. 17-5889 (6th Cir. May 7, 2018) (recognizing that a petitioner's failure

to avail himself of the exhaustion process deprives reviewing courts of a full

administrative record explaining the BOP' s actions).

      In light of the foregoing analysis, it is ORDERED as follows:

      1. Smith's petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

         [D. E. No. l] is DENIED without prejudice.

      2. This action is DISMISSED and STRICKEN from the Court's docket.

      3. A corresponding Judgment will be entered this date.

      This   3)   day of January, 2019.



                                                          Signed By:
                                                          Henry R. Wilhoit. Jr.
                                                          United State1 Dlttrlct Judge




                                          3
